 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LISA BELYEW,                                          1:19-cv-00589-GSA (PC)
12                       Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
               v.
                                                            SACRAMENTO DIVISION OF THE
14    GARAFALO, et al.,                                     EASTERN DISTRICT OF CALIFORNIA

15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
18   U.S.C. ' 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.
19
     ' 1915.
20
            In her complaint, plaintiff alleges violations of her civil rights by defendants. The alleged
21
     violations took place in Colusa County, which is part of the Sacramento Division of the United
22
     States District Court for the Eastern District of California. Therefore, the complaint should have
23
     been filed in the Sacramento Division.
24
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
25
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
26
     will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to
27
     proceed in forma pauperis.
28
                                                        1
 1

 2           Good cause appearing, IT IS HEREBY ORDERED that:

 3           1. This action is transferred to the United States District Court for the Eastern District of
     California sitting in Sacramento; and
 4
             2. All future filings shall refer to the new Sacramento case number assigned and shall be
 5
     filed at:
 6

 7                                  United States District Court
                                    Eastern District of California
                                    501 "I" Street, Suite 4-200
 8                                  Sacramento, CA 95814
 9           3. This court has not ruled on plaintiff's request to proceed in forma pauperis.
10

11   IT IS SO ORDERED.

12       Dated:    May 8, 2019                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
